DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Claims 1 and 11 have been amended
Claims 1-23 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 1-4, 7, 8, 11-14, 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5,232,108) in view of Chutter (US 4,089,437) in view of Lynn (US 4,892,230).

1, 6: Nakamura discloses a separation of air from fluids apparatus for reducing carbonation loss in an open and resealed volume of beverage, the separation of air from fluids apparatus comprising:

(i)    a partition 24 adapted to seal off a portion of a container, said partition having two opposing side edges and a bottom edge, a first of said side edges attached to an inner surface 14a of said container, a second of said side edges attached to an opposing portion 14c of the inner surface of said container, and the bottom edge attached to a lower inner surface 26 of said container, creating an inside portion for storing the beverage and an outside portion within the container (fig. 2);

(ii)    a throat section 12/16 of said beverage container, featuring a throat seal 20 adapted to seal off the throat section of the container from communication with the outside portion, such that the entire throat section is in communication with the inside portion behind said partition (col. 6, ll.22-39; fig. 1).

Nakamura fails to disclose a contractible partition. Chutter teaches a contractible partition 224 adapted to expand and contract to accommodate varying volumes of beverage within the inside portion and where, in use, said contractible partition expands or contracts to accommodate varying volumes of beverage within the inside portion while reducing the volume of air space above the beverage, thereby preventing the entry of contaminating air and reducing loss of carbonation (col. 5, ll. 27-43; fig. 3-5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the partition of Nakamura to include the contractible portions of Chutter in order to reinforce pressure response to the bottle. 
 
Nakamura fails to disclose air vents. Lynn teaches (iii)    at least one air vent 40 in the container surface corresponding to the outside portion 32, adapted to allow rapid equilibration of air pressure between the outside portion and ambient air pressure (col. 2, ll. 46-53). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Nakamura to include the vent of Lynn in order to admit ambient air from the atmosphere outside of the bottle.  

2, 12: Nakamura-Chutter-Lynn discloses the separation of air from fluids apparatus of claim 1, further adapted for use within a bottle-type beverage container (Chutter; fig. 1).

3, 13: Nakamura-Chutter-Lynn discloses the separation of air from fluids apparatus of claim 1, where said contractible partition is placed essentially in the middle of the beverage container (Nakamura; fig. 3).

4, 14: Nakamura-Chutter-Lynn discloses the separation of air from fluids apparatus of claim 1, where said contractible partition is placed so as to form an inside portion having a volume that is less than the outside portion one-half the volume of the beverage container (Nakamura; fig. 4).



8, 18: Nakamura-Chutter-Lynn discloses the separation of air from fluids apparatus of claim 1, further adapted for use with a screw-cap-bottle beverage container (Chutter; fig. 1).

11, 16, 23: Nakamura discloses a method of separating air from fluids for reducing carbonation loss in an open and resealed volume of beverage, the separation of air from fluids method comprising:

(i) providing a separation of air from fluids apparatus (fig. 1), said apparatus comprising:

(a) a partition 24 adapted to seal off a portion of a container, said partition having two opposing side edges and a bottom edge, a first of said side edges attached to an inner surface 14b of said container, a second of said side edges attached to an opposing portion 14d of the inner surface of said container and the bottom edge attached to a lower inner surface of said container, creating an inside portion and an outside portion within the container (fig. 1 and 2); 

(b)    a throat section 12/16 of said beverage container, featuring a throat seal 20a adapted to seal off the throat section of the container from communication with the outside portion, such that the entire throat section is in communication with the inside portion behind said contractible partition (fig. 1); and

Nakamura fails to disclose a contractible partition. Chutter teaches a contractible partition 224 adapted to expand and contract to accommodate varying volumes of beverage within the inside portion and where, in use, said contractible partition expands or contracts to accommodate varying volumes of beverage within the inside portion while reducing the volume of air space above the beverage, thereby preventing the entry of contaminating air and reducing loss of 
 
Nakamura fails to disclose air vents. Lynn teaches (iii)    at least one air vent 40 in the container surface corresponding to the outside portion 32, adapted to allow rapid equilibration of air pressure between the outside portion and ambient air pressure (col. 2, ll. 46-53). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Nakamura to include the vent of Lynn in order to admit ambient air from the atmosphere outside of the bottle.  

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5,232,108) in view of Chutter (US 4,089,437) in view of Lynn (US 4,892,230) in view of Nakamura (US 4,961,516).

5, 15: Nakamura-Chutter-Lynn discloses the claimed invention as in claim 1 but fails to disclose a partition adapted for use with a beverage container. Nakamura teaches the separation of air from fluids apparatus of claim 1, further adapted for use with a collapsible beverage container (fig. 1a, 1b). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Nakamura-Chutter-Lynn to include the collapsible bottle partition of Nakamura in order to assist in the further removal of air from the container.

Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5,232,108) in view of Chutter (US 4,089,437) in view of Lynn (US 4,892,230) in view of Lari (US 2,816,690).



It would have been obvious to one having ordinary skill in the art at the time of the invention to select silicone rubber instead of latex rubber, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 MPEP 2144.07 II

19, 20: Nakamura-Chutter-Lynn discloses the separation of air from fluids apparatus of claim 1 but fails to disclose a silicone rubber material. Lari teaches where said contractible partition and said throat seal further comprise a silicone rubber material (col. 1, ll. 35-60). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the partition of Nakamura-Chutter-Lynn to include the silicone rubber material of Lari in order to increase performance of the partition over time. 

It would have been obvious to one having ordinary skill in the art at the time of the invention to select silicone rubber instead of latex rubber, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 MPEP 2144.07 II

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5,232,108) in view of Chutter (US 4,089,437) in view of Lynn (US 4,892,230) in view of Plotsky (US  3,917,117).

21, 22: Nakamura-Chutter-Lynn discloses the claimed invention as applied to claim 1 but fails to disclose an accordion folded bladder. Plotsky teaches the separation of air from fluids 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735